[Cite as Smith v. Akron Mun. Court, 2021-Ohio-1388.]


STATE OF OHIO                   )                      IN THE COURT OF APPEALS
                                )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

RONALD SMITH

        Relator                                        C.A. No.    29965

        v.

AKRON MUNICIPAL COURT, ET AL.                          ORIGINAL ACTION IN
                                                       PROHIBITION
        Respondents


Dated: April 20, 2021



        PER CURIAM.

        {¶1}      Relator, Ronald Smith, filed a petition for a writ of prohibition on April 19,

2021, to prevent an eviction that is scheduled for April 21, 2021. Mr. Smith named the

Akron Municipal Court and Magistrate Kani Hightower as respondents.                    For the

following reasons, this Court dismisses the petition sua sponte.

        {¶2}      Generally, for this Court to issue a writ of prohibition, Mr. Smith must

establish that: (1) respondents are about to exercise judicial power, (2) the exercise of that

power is unauthorized by law, and (3) the denial of the writ will result in injury for which

no other adequate remedy exists. State ex rel. Jones v. Garfield Hts. Mun. Court, 77 Ohio

St.3d 447, 448 (1997). Sua sponte dismissal of a petition, without notice, is appropriate

only if the petition is frivolous or the claimant obviously cannot prevail on the facts

alleged in the petition. See, e.g., State ex rel. Duran v. Kelsey, 106 Ohio St.3d 58, 2005-

Ohio-3674, ¶ 7. Mr. Smith cannot prevail on the facts alleged in his petition because he
                                                                                C.A. No. 29965
                                                                                    Page 2 of 5

did not name the correct respondents and, even if he did, the petition did not establish that

respondents lacked subject-matter jurisdiction and an appeal of the trial court’s order

would provide an adequate remedy at law.

       {¶3}   Mr. Smith is the defendant in a forcible entry and detainer action that was

pending in the Akron Municipal Court. The petition alleged that Magistrate Hightower

lacked personal jurisdiction because the plaintiff in the eviction action was not the real

party in interest. The petition also alleges that Magistrate Hightower erred in her

assessment of the facts when deciding the case.

       {¶4}   The petition asks this Court to grant the writ of prohibition and set aside

Magistrate Hightower’s ruling to evict Mr. Smith. The petition also requests a writ

directed to the Akron Municipal Court to stay the eviction.

       {¶5}   Mr. Smith attached two orders to the petition. The first order is Magistrate

Hightower’s April 9, 2021 Magistrate’s Decision. The other order attached to the petition

is the trial court judge’s April 9, 2021 judgment entry that adopted the Magistrate’s

Decision and ordered that a writ of restitution be allowed.

       {¶6}   Generally, for this Court to issue a writ of prohibition, Mr. Smith must

establish that: (1) the trial court is about to exercise judicial power, (2) the exercise of

that power is unauthorized by law, and (3) the denial of the writ will result in injury for

which no other adequate remedy exists. State ex rel. Jones v. Garfield Hts. Mun. Court,

77 Ohio St.3d 447, 448 (1997). Mr. Smith’s petition alleges that Magistrate Hightower

already exercised judicial power without personal jurisdiction over the plaintiff in the

underlying action.
                                                                                 C.A. No. 29965
                                                                                     Page 3 of 5

       {¶7}   “[T]he purpose of a writ of prohibition is to restrain inferior courts and

tribunals from exceeding their jurisdiction.” State ex rel. Jones v. Suster, 84 Ohio St.3d

70, 73 (1998). A writ of prohibition “tests and determines solely and only the subject

matter jurisdiction” of the lower court. State ex rel. Eaton Corp. v. Lancaster, 40 Ohio

St.3d 404, 409 (1988). As noted above, sua sponte dismissal of a petition, without notice,

is appropriate only if the petition is frivolous or the claimant obviously cannot prevail on

the facts alleged in the petition. See, e.g., State ex rel. Duran v. Kelsey, 106 Ohio St.3d

58, 2005-Ohio-3674, ¶ 7.

       {¶8}   Viewing the allegations of the petition, this Court concludes that Mr. Smith

obviously cannot prevail on the facts alleged in the petition. Mr. Smith named two

respondents in his petition: Magistrate Hightower and the Akron Municipal Court. The

petition did not name Judge Oldham, the trial court judge who entered the order that

granted the eviction.

       {¶9}   The petition named the Akron Municipal Court as a respondent.                The

Supreme Court has held, however, that a court is not sui juris, it is a place in which justice

is judicially administered. Malone v. Court of Common Pleas of Cuyahoga Cty., 45 Ohio

St.2d 245, 248 (1976). A court cannot sue or be sued in its own right, absent express

statutory authority, which does not exist for the purposes of this case. Id.

       {¶10} In addition to not naming the proper respondents, the petition also failed to

establish a patent and unambiguous lack of jurisdiction.           A court having general

jurisdiction of the subject matter has the authority to determine its own jurisdiction to
                                                                              C.A. No. 29965
                                                                                  Page 4 of 5

hear a cause, and the party challenging the court’s jurisdiction has an adequate remedy

through an appeal. Brooks v. Gaul, 89 Ohio St.3d 202, 203 (2000).

       {¶11} The Ohio Supreme Court recently recognized that there are two general

areas in which it has found a trial court judge patently and unambiguously lacks

jurisdiction: (1) a statute has explicitly removed jurisdiction from the court, and (2) in

rare cases, where personal jurisdiction is lacking. Ohio High School Athletic Assn. v.

Ruehlman, 157 Ohio St.3d 296, 2019-Ohio-2845, ¶ 9 and n.1. The rare case recognized

by the Supreme Court involved a trial court judge’s exercise of personal jurisdiction over

the resident of another country who had no contacts with Ohio. State ex rel. Connor v.

McGough, 46 Ohio St.3d 188 (1989). Neither the statutory nor rare cases exceptions

apply here.

       {¶12} Finally, appeal provides an adequate remedy for Mr. Smith to challenge the

errors he alleged in the petition.

       {¶13} Mr. Smith asserted in his petition that Magistrate Hightower and the Akron

Municipal Court patently and unambiguously lacked jurisdiction. Upon review of the

petition, this Court concludes that Mr. Smith obviously cannot prevail on the facts alleged

in the petition, so sua sponte dismissal is appropriate.

       {¶14} The case is dismissed. Costs of this action are taxed to Mr. Smith.
                                                                              C.A. No. 29965
                                                                                  Page 5 of 5

      {¶15} The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).




                                                 DONNA J. CARR
                                                 FOR THE COURT


TEODOSIO, J.
CALLAHAN, J.
CONCUR.

APPEARANCES:

RONALD SMITH, pro se, Petitioner.